     Case 5:19-cr-00008-MCR-HTC Document 43 Filed 01/19/21 Page 1 of 2


                                                                         Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                          Case Nos.: 5:19cr8/MCR/HTC
                                                       5:20cv276/MCR/HTC
JOSHUA JACKS
_______________________________/


                                   ORDER

      This cause comes on for consideration upon the magistrate judge=s Report and

Recommendation dated October 27, 2020. ECF No. 42. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have conducted a de novo review of any timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge=s Report and Recommendation, ECF No. 42, is

adopted and incorporated by reference in this Order.

      2.    Defendant’s pro se Motion to Vacate Judgment Under 28 U.S.C.

§ 2255, ECF No. 41, is DENIED.
      Case 5:19-cr-00008-MCR-HTC Document 43 Filed 01/19/21 Page 2 of 2


                                                                    Page 2 of 2

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 19th day of January 2021.




                                             s/ M. Casey Rodgers
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case Nos.: 5:19cr8/MCR/HTC; 5:20cv276/MCR/HTC
